UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

VICTOR L. SMITH,

Plaintiff, Case No. 3:15-cv-54

VS.

CITY OF TROY, OHIO, er al., District Judge Thomas M. Rose

Magistrate Judge Michael J. Newman
Defendants.

 

ENTRY ANI) ORDER WITHDRAWING AND
VACATING DOCUMENT 83 IN ITS ENTIRETY

 

Upon the agreement of counsel, the Court’S Entry and Order granting Defendants’ joint
motion for Sanctions (doc. 83) is hereby WI'I`HDRAWN and VAC/A'I`ED.

IT IS SO ORDERED.

//3 w
/ /

 

 

omas M. Rose
nited States Distn'ct Judge

